Citation Nr: 0030292	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-13 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of burns, 
right eye.

2.  Entitlement to service connection for degenerative joint 
disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of cold 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.  He also served with the New York Army National Guard 
from March 1982 to October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Newark, New 
Jersey.  In an April 1998 decision, the RO denied a claim 
seeking entitlement to service connection for right eye burn 
residuals.  In a June 1999 decision, the RO denied claims 
seeking entitlement to service connection for degenerative 
joint disease, hypertension, and residuals of cold injury.

In July 1998, the veteran submitted a statement indicating 
that he injured his head and still had a residual scar from 
that trauma.  The Board construes this as a claim for service 
connection for a scar of the head.  This matter has not been 
addressed at the RO level and, thus, is referred back to the 
RO for proper action.


REMAND

On October 30, 2000, the President signed into law a bill 
containing the "McCain Amendment."  This amendment rewrites 
the 38 U.S.C. § 5107- "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to assist a claimant in developing all facts 
pertinent to a claim for benefits under this title.  H.R. 
4205, the Floyd D. Spence National Defense Authorization Act 
for FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 
2000).

In deciding this appeal, the Board will apply the amended 
version of section 5107 cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).

In this case, the Board finds that the veteran has repeatedly 
indicated treatment of his right eye by the Health Insurance 
Plan (HIP) of New York, New York, from approximately 1956 to 
1984.  In June 1998, he submitted a VA Form 21-4142, 
authorizing VA to obtain medical records pertaining to his 
treatment at HIP of New York.  In response, the RO sent a 
development letter to HIP of New York at the address 
specified by the veteran.  The letter was returned in 
November 1998, unopened and with a "return to sender" stamp 
on the envelope.  The claims file does not show any further 
attempt to obtain the HIP of New York records, or to inform 
the veteran that the RO was unsuccessful in obtaining such 
records.  The latter must be done prior to appellate review 
of this case.

In light of the above, this case must be remanded back to the 
RO for additional development.  See 38 C.F.R. § 19.9  (1999) 
(stating that if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case back to the agency of original jurisdiction).

Accordingly, further appellate consideration will be deferred 
and the case is hereby REMANDED to the RO for the following 
development:

1.  The RO should notify the veteran that 
its attempt to obtain pertinent medical 
records from HIP of New York was 
unsuccessful, as the request was returned 
by mail to the RO, apparently with an 
addressing problem.  The RO should 
recommend that the veteran obtain and 
submit such records himself and provide 
him with adequate time to do so.  The 
veteran may, instead, provide the RO with 
another authorization for release of 
records, VA Form 21-4142, containing the 
correct mailing address, so that the RO 
can assist in obtaining any available 
records from that facility.  Copies of 
all correspondence made and records 
obtained should be added to the claims 
folder.

2.  The RO should then schedule the 
veteran for VA ophthalmologic examination 
in order to determine the current extent 
of any right eye disability.  Therefore, 
the veteran's claims folder should be 
made available to and reviewed by the 
examiner prior to examination.  
Diagnostic studies should be done, as 
deemed appropriate by the ophthalmologic 
examiner.  The examiner must provide a 
thorough description of the veteran's 
current right eye disability.  The 
examiner must indicate whether it is more 
likely, less likely or as likely as not 
that any current right eye disability is 
related to inservice eye trauma.  The 
examiner should correlate his or her 
findings with the service medical 
records, specifically the report of the 
right eye injury in July 1952 and the 
February 1999 private medical report 
indicating that the veteran injured his 
right eye in service and that his 
glaucoma was possibly traumatic in 
origin.

3.  Any additional development, including 
examinations, which may be necessary to 
fulfill the duty to assist should be 
accomplished.  After the above 
development has been completed, the RO 
should review its prior decisions to 
determine if any change is warranted.  If 
any action remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision(s) 
reached.

Thereafter, the appellant and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he is notified by the RO; however, the 
veteran is advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (1999).  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
 



